Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 2014/0133564) teaches a decoder that selects a filter (including filter coefficients and offsets) based on a block size of a first block and block size of a second block, and changes values of the pixels arranged along a straight line boundary between the first and second block based on filter coefficients and offsets, wherein the coefficients are asymmetrical with respect to the boundary. Such prior art does not disclose, however, changing pixel values at such a boundary by performing multiplication with each of first and second sets of multipliers and by first and second offsets, where the first and second multipliers are selected to be asymmetrical with respect to the boundary but the first and second offsets are symmetric with respect to the boundary.
Specifically, none of the cited prior art discloses:
…
select a filter … the filter including a first set of multipliers and a first set of offsets for the first block and a second set of multipliers and a second set of offsets for the second block;
change values of pixels in the first block and the second block, by performing multiplication with each multiplier in the first set of multipliers, and by performing multiplication with each multiplier in the second set of multipliers, and by using the first set of offsets and the second set of offsets, the pixels in the first block and the second block being arranged along a straight line across a boundary between the first block and the second block,
wherein the first set of multipliers and the second set of multipliers are selected to be asymmetrical with respect to the boundary, and
wherein the first set of offsets and the second set of offsets are symmetric with respect to the boundary.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1-3 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481